       Case 1:20-cv-04547-ALC-RWL Document 13
                                           12 Filed 11/23/20 Page 1 of 1




November 23, 2020

Honorable Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street                                                                 11/23/2020
New York, New York 10007

Re:     Guerin v. PSXDanielle LLC (1:20-cv-4547-ALC-RWL)

Dear Judge Lehrburger,

We represent Plaintiff Charles Guerin. We have been in touch with Michelle Priano, the co-
founder of PSXDanielle. PSXDanielle has not made an appear through counsel as of yet,
however the parties have been discussing settlement. We respectfully request that the initial
conference scheduled for November 30, 2020 be adjourned until January 2021 to allow the
parties time to reach a settlement.

The Court’s consideration is much appreciated.


                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz

                                                     Counsel for Plaintiff Charles Guerin



      The initial pretrial conference currently set for November 30, 2020 at 12:00 p.m.
      is hereby rescheduled to January 25, 2021 at 11:00 a.m. No later than
      November 25, 2020, counsel shall mail a copy of this Order to PSXDanielle LLC
      c/o Michelle Priano and file proof of such service on ECF. If counsel is unable to
      complete this mailing as a result of COVID-19 and related disruptions, counsel
      shall promptly notify the Court by letter filed on ECF.




      11/23/2020
